DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites for “the second current level during the background phase”  but it is noted that the second current level is recited being associated with the wet phase as recited in claim 1, and it is unclear whether the wet phase current or the background current is intended by the “second current level during the background phase”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 8, 9, 10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peters (US 2012/0097656).
Peters shows the welding system claimed including a processing circuit (170) to generate a pulsed waveform for welding power output, the pulsed waveform including a peak phase (710) followed by a dabbing phase, which is shown by a short interval (740) which is immediately followed by a background phase (750; which includes the waveform immediately following the short circuit interval 740 as shown in Figure 7) wherein a short circuit is established between a ball of a molten metal (610) from a welding electrode during the dabbing phase and the short circuit is broken during the dabbing phase as illustrated in Figures (5-7), a first current level of the pulsed waveform is maintained between the short circuit is established and when broken during the dabbing phase, and an incoming power is converted via power converter (120) based upon the pulse waveform (180; also see para 0028).
With respect to claims 9 and 10, Peters shows the background current which is shown greater than the shorting current of below 50 amps which indicates that the background current is greater than 50 amps that is encompassed within the recited range of approximately 25-125 amps, and as Peters shows the shorting current is below 50 amps, the recited current of the dabbing phase that is less than approximately 25 amps is encompassed within the range of less than 50 amps of Peters.   
With respect to claim 12, Peters shows the peak phase having a greater current level than the first current level of the dabbing phase and the second current level of the background phase. 
With respect to claim 13, Peters shows a closed-loop controlled welding output power as the voltage and current levels are sensed and fed back to the processing unit (170) that controls the power conversion circuit that provides the welding power output to maintain one or more target/modulated voltages (also, para 0028).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters (US 2012/0097656) in view of Fulmer et al (US 7,304,269). 
Peters shows the welding system claimed including a processing circuit (170) to provide a control waveform having a peak phase (710) followed by a dabbing phase shown by a short circuit interval (740) which is followed by a wet phase which shown by a waveform portion provided between the short circuit interval (740) and the background phase (750) wherein a first current level of the dabbing phase is less than a second current level of the wet phase which is less than a third current level of the background phase, the dabbing phase shown by the sort circuit interval has the short circuit that is both established and broken, and a power conversion circuit (120) that is configured to provide a welding power output based on the control waveform which is generated by a waveform generator (180). But, Peters does not explicitly show a first voltage level of the dabbing phase that is less than a second voltage level of the wet phase wherein the second voltage is less than a third voltage of the background phase.
  Fulmer shows a control waveform having a peak phase (302) followed by a short circuit phase (306, 308) as a dabbing phase, and a background phase (322) wherein there is a transition control waveform phase between the short circuit phase (308) and the background phase (322) that can be considered as a wet phase wherein a first voltage level and a second current level of the dabbing phase are less than a second voltage and a second current of the wet phase which are less than a third voltage and a third current of the background phase. Fulmer shows its control waveform allows its welding process to prevent arc from skipping and avoid spatter as known in the art.
In view of Fulmer, it would have been obvious to one of ordinary skill in the art to adapt Peters with the control waveform shown in Fulmer to control the dabbing phase followed by a wet phase and a background phase having the respective voltage and current levels in the dabbing, the wet, and the background phases as claimed so that the welding operations can be effective processed as known in the art.  
 With respect to claims 2 and 3, Peters teaches that the current level during the short circuit, as the dabbing phase, is lowered to below 50 amps, and it would have been obvious to control the dabbing phase current level below 50 amp, which would overlap with the claimed range of less than approximately 25 amps lacking criticality, wherein the background current is shown greater than the shorting current would also overlap with the recited background level of approximately 25 to 125 amps. 
With respect claims 4 and 11, Fulmer shows a short circuit period shown by the time period of 312-314 in Figure 7 wherein Fulmer further shows a plasma boost pulse shown by a duration y of .2 to 5.0 ms. As Fulmer shows the short circuit, as the dabbing phase, having a time that is similar duration with respect to the plasma boost pulse, the dabbing phase would also have a similar duration of .2 to 5.0 ms which overlaps with the claimed range. 
With respect to claim 5, Peters shows the peak phase having a greater current level than the first current level of the dabbing phase and the third current level of the background phase (or the second current level of the wet phase). 
With respect to claim 6, Peters teaches clearing a short which would reset an arc length between the end of the electrode and a weld puddle as the ball of the molten ball is deposited. 
With respect to claim 7, Peters shows a closed-loop controlled welding output power as the voltage and current levels are sensed and fed back to the processing unit (170) that controls the power conversion circuit that provides the welding power output to maintain one or more target/modulated voltages (also, para 0028).
Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters (US 2012/0097656) in view of Stava (US 2002/0125235). 
Peters shows the welding system claimed including a processing circuit unit (170) to generate a first peak phase of a first pulsed waveform for welding power output, a first ball of a molten ball (610) begins to detach from a welding electrode during the peak phase, a dabbing phase (740) follows the peak phase wherein a short circuit is established and is broken during the dabbling phase as illustrated in Figure 7, and a background phase (750) follows the dabbing phase wherein a current level of the background phase is greater than a current level of the dabbing phase, and a second peak phase of a second pulsed waveform with its second ball of molten metal is subsequently followed by the first pulsed waveform as also illustrated in Figure 7. Peters further shows the voltage and the current of the welding output are controlled via a closed-loop control regime as a voltage signal (161) and a current signal (162) are fed to a welding output controller (170). But, Peters does not explicitly show a voltage control during the peak phase to maintain a target voltage level and a current control during the dabbing phase to maintain a target current level as claimed. 
Stava shows it is known in the art for a welding processing unit to generate a pulsed waveform including a peak phase shown by an arc condition (12) and a short condition phase (10) wherein a short circuit occurs and breaks, and Stava shows that during the peak phase, a voltage level is controlled to maintain a desired or target voltage level to generate an arc condition wherein the current is allowed to change. Stava also shows the during  the short circuit condition, the current is controlled to maintain a desired/target current level to reduce any welding spatter while the voltage is allowed to change. Also, see para 0004 and 0021. 
In view of Stava, it would have  been obvious to one of ordinary skill in the art to adapt Peters with a voltage controlled peak phase using the voltage closed loop control regime of Peters  and a current controlled dabbing phase, where the short circuit is established and broken, using the current closed loop control regime of Peters so that the desired arc condition is predictably achieved by controlling the voltage level while allowing current to vary in the peak phase and to control the current level during the dabbing phase so that the welding can be effectively processed without creating undesired welding spatter.
With respect to claim 15, Peters shows the background phase where an arc condition would begin, the background phase would also be voltage controlled to maintain a desired/target voltage level to establish the arc condition using the voltage-closed loop control and allow the current to vary/change as taught by Stava.    
With respect to claim 16, Peters shows the first current level of the dabbing phase, shown by the short interval (740), is not increased as illustrated in Figure 7. 
	With respect to claim 17, Fulmer further shows a welding wire that includes a cored wire. 
With respect to claims 18 and 19, Peters teaches that the current level during the shorting interval, as the dabbing phase, is lowered to below 50 amps, and it would have been obvious to control the current level in the dabbing phase to be below 50 amp, which would overlap with the claimed range of 25 amps lacking criticality, wherein the background current which is shown greater than the short circuit current would also overlap with the recited background level of approximately 25 to 125 amps. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters in view of Stava as applied to claims 14-19 above, and further in view of Fulmer et al (US 7,304,269).
Peters in view of Stava shows the system claimed except for the dabbing phase has a duration of between approximately 1 to 5 ms. 
Fulmer shows a short circuit period shown by the time period of 312-314 in Figure 7 wherein Fulmer further shows a plasma boost pulse shown by a duration y of .2 to 5.0 ms. As Fulmer shows the short circuit, as the dabbing phase, having a time that is similar duration with respect to the plasma boost pulse, the dabbing phase would also have a similar duration of .2 to 5.0 ms which overlaps with the claimed range. 
In view of Fulmer, it would have been obvious to adapt Peters, as modified by Stava, with the dabbing phase having the duration of between approximately 1-5 ms which or any other suitable duration in order to effectively and suitable provide for the desired welding quality. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,040,143 in view of Peters (US 2012/0097656) and Fulmer et al (US 7,304,269). 
The US Patent ‘143 shows the claimed system except for a wet phase wherein a first voltage level and a first current level of the dabbing phase are less than a second voltage level and a second current level of the wet phase, and the second voltage level and the second current levels of the wet phase are less than a third voltage level and a third current level of the background phase. 
Peters shows a control waveform having a peak phase (710) followed by a dabbing phase shown by a short circuit interval (740) which is followed by a wet phase which shown by a waveform portion provided between the short circuit interval (740) and the background phase (750) wherein a first current level of the dabbing phase is less than a second current level of the wet phase which is less than a third current level of the background phase. 
Fulmer shows a control waveform having a peak phase (302) followed by a short circuit phase (306, 308) as a dabbing phase, and a background phase (322) wherein there is a transition control waveform phase between the short circuit phase (308) and the background phase (322) that can be considered as a wet phase wherein a first voltage level and a second current level of the dabbing phase are less than a second voltage and a second current of the wet phase which are less than a third voltage and a third current of the background phase. Fulmer shows its control waveform allows its welding process to prevent arc from skipping and avoid spatter as known in the art.
In view of Peters and Fulmer, it would have been obvious to one of ordinary skill in the art to adapt the US Patent ‘143 with the claimed first, second, and third voltage and current levels in the respective dabbing phase, the wet phase, and the background phase to control the welding operations so that welding operations can be effectively processed that prevents arc from skipping and avoid spatter as known in the art. And, all other dependent claims of the present application are also deemed obvious variants of the claims of US Patent ’143.
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,040,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent ‘143 shows the recited elements including a processing unit that is configured to provide a control waveform including a peak phase, a dabbing phase immediately followed a background phase as claimed wherein a short circuit is established and broken during the dabbing phase as a ball of the molten metal is formed and deposited to a workpiece as claimed. While the claims are not identical, the more detailed US Patent ‘143 claims are deemed to teach and anticipate the broader scope of the pending claims. And, the dependent claims of the present application are also deemed obvious variants of the claims of US Patent ’143.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,040,143 in view of Stava (US 2002/0125235). 
The US Patent ‘143 shows the claimed system except for a voltage control during the peak phase to maintain a target voltage level and a current control during the dabbing phase to maintain a target current level as claimed. 
Stava shows it is known in the art for a welding processing unit to generate a pulsed waveform including a peak phase shown by an arc condition (12) and a short condition phase (10) wherein a short circuit occurs and breaks, and Stava shows that during the peak phase, a voltage level is controlled to maintain a desired or target voltage level to generate an arc condition wherein the current is allowed to change. Stava also shows the during  the short circuit condition, the current is controlled to maintain a desired/target current level to reduce any welding spatter while the voltage is allowed to change. Also, see para 0004 and 0021. 
In view of Stava, it would have  been obvious to one of ordinary skill in the art to adapt the US Patent ‘143 with a voltage controlled peak phase and a current controlled dabbing phase so that the desired arc condition is predictably achieved by controlling the voltage level while allowing current to vary in the peak phase and to control the current level during the dabbing phase so that the welding can be effectively processed without creating undesired welding spatter as known in the art. And, all other dependent claims of the present application are also deemed obvious variants of the claims of US Patent ’143.
Response to Arguments
Applicant's arguments filed 5/23/22 have been fully considered but they are not persuasive. 
Applicant argues that Peters fails to disclose a wet phase as claimed. This argument is not deemed persuasive. As stated in the ground of rejection, a short interval (740) is deemed as a dabbing phase where a short circuit is both established and broken wherein a waveform portion between a short interval (740) and a background portion (750) is further treated a wet phase as claimed. Also, it is noted that Fulmer shows the current and voltage levels that are shown to be increased from the short circuit interval (314-314) to the background phase that teach for the claimed first, second, and third current levels and voltages levels. Applicant argues for the spike in current 750 of Peters follows the short interval 740 and before any background phase. But, this argument is not deemed persuasive as the current level 750 of Peters is treated as the background phase, and it is noted that there is no other claim support or recitation that would distinguish the claimed background phase from that of the current waveform 750.   
With respect to claim 8, it is noted that the background phase is interpreted as the portion of the waveform that immediately follows the dabbing phase shown by the short interval (740). This argument is not deemed persuasive as the current 750 of Peters is treated as the background phase as stated in the ground of rejection. 
With respect to claim 14, a new ground of rejection is made in view of the Stava reference, and the applicant’s arguments with respect to claim 14 are deemed moot. Regarding the recited closed-loop control, the applicant argues that while Peters reveals a general functionality of feedback, there is no evidence or explanation as to how the feedback is employed. It is noted Peters shows a voltage feedback (160) and a current feedback (150) that respectively send a voltage signal (161) and a current signal (162) to a controller (170) which then further modulates voltage and current outputs to produce the output welding waveform signal (181). This feedback allows the welding system to employ a closed loop control system to perform the desired welding operation. 
 Thus, the applicant’s arguments are not deemed persuasive. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761